

	

		II

		109th CONGRESS

		1st Session

		S. 1150

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To increase the security of radiation

		  sources, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Dirty Bomb Prevention

			 Act.

		2.Radiation source

			 protection

			(a)AmendmentChapter 14 of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2201 et seq.) is amended by adding at the end the following new section:

				

					170C.Radiation source

				Protection—

						a.Nuclear

				Regulatory Commission approvalNot later than 180 days after the date of

				enactment of this section, the Nuclear Regulatory Commission shall issue

				regulations prohibiting a person from—

							(1)exporting a radiation source unless the

				Nuclear Regulatory Commission has specifically found, with respect to that

				export, that—

								(A)the appropriate regulatory agency in the

				recipient country—

									(i)has been informed of the proposed export;

				and

									(ii)has determined that the proposed export

				will be made in accordance with the recipient nation’s laws and

				regulations;

									(B)the recipient nation has the appropriate

				technical and administrative capability, resources, and regulatory structure to

				ensure that the radiation source will be managed in a safe and secure manner;

				and

								(C)the person exporting the radiation source

				has made arrangements to retake possession of it when the recipient is no

				longer using it;

								(2)importing a radiation source unless the

				Nuclear Regulatory Commission has specifically found, with respect to that

				import, that—

								(A)the proposed recipient is authorized under

				law to receive the shipment; and

								(B)the shipment will be made in accordance

				with all applicable Federal and State laws and regulations; and

								(3)selling or otherwise transferring ownership

				of a radiation source unless the Nuclear Regulatory Commission has specifically

				found, with respect to that sale or transfer, that—

								(A)the proposed recipient is authorized under

				law to receive the radiation source; and

								(B)the transfer will be made in accordance

				with all applicable Federal and State laws and regulations.

								b.Tracking

				systemNot later than 180

				days after the date of enactment of this section, the Nuclear Regulatory

				Commission shall issue regulations establishing a mandatory tracking system for

				all radiation sources in the United States. Such system shall—

							(1)enable the identification of each radiation

				source by serial number or other unique identifier;

							(2)require reporting within 24 hours of any

				change of geographic location or ownership of a radiation source, including any

				change of geographic location that occurs while the radiation source is being

				transported;

							(3)require reporting within 24 hours of any

				loss of control of or accountability for a radiation source; and

							(4)provide for reporting through a secure

				Internet connection.

							c.PenaltyEach violation of regulations issued under

				subsection a. or b. shall be punishable by a civil penalty of up to

				$1,000,000.

						d.National Academy

				of Sciences studyNot later

				than 60 days after the date of enactment of this section, the Nuclear

				Regulatory Commission shall enter into an arrangement with the National Academy

				of Sciences for a study of industrial, research, and commercial uses for

				radiation sources. The study shall review the current uses for radiation

				sources, identifying industrial or other processes that utilize radiation

				sources that could be replaced with economically and technically equivalent (or

				improved) processes that do not require the use of radiation sources, or that

				can be used with radiation sources that would pose a lesser risk to public

				health and safety in the event of an accident or attack involving the radiation

				source. The Nuclear Regulatory Commission shall transmit the results of the

				study to Congress not later than 24 months after the date of enactment of this

				section.

						e.Commission

				actionsNot later than 60

				days after receipt by Congress and the President of a report required under

				subsection f.(3)(B), the Nuclear Regulatory Commission, in accordance with the

				recommendations of the task force, shall take any appropriate actions,

				including commencing revision of its system for licensing radiation sources,

				and shall take necessary steps to ensure that States that have entered into an

				agreement under section 274 b. establish compatible programs in a timely

				manner.

						f.Task force on

				radiation source protection and security

							(1)EstablishmentThere is hereby established a task force on

				radiation source protection and security.

							(2)MembershipThe task force shall be headed by the

				Chairman of the Nuclear Regulatory Commission or the Chairman’s designee. Its

				members shall be the following:

								(A)The Secretary of Homeland Security or the

				Secretary’s designee.

								(B)The Secretary of Defense or the Secretary’s

				designee.

								(C)The Secretary of Energy or the Secretary’s

				designee.

								(D)The Secretary of Transportation or the

				Secretary’s designee.

								(E)The Attorney General or the Attorney

				General’s designee.

								(F)The Secretary of State or the Secretary’s

				designee.

								(G)The Director of National Intelligence or

				the Director’s designee.

								(H)The Director of the Central Intelligence

				Agency or the Director’s designee.

								(I)The Director of the Federal Emergency

				Management Agency or the Director’s designee.

								(J)The Director of the Federal Bureau of

				Investigation or the Director’s designee.

								(3)Duties

								(A)In

				generalThe task force, in

				consultation with other State, Federal, and local agencies and appropriate

				members of the public, after public notice and an opportunity for public

				comment, shall evaluate and provide recommendations to ensure the security of

				radiation sources from potential terrorist threats, including acts of sabotage,

				theft, or use of such radiation sources in a radiological dispersal

				device.

								(B)Recommendations

				to Congress and the presidentNot later than 1 year after the date of

				enactment of this section, and not less than once every 3 years thereafter, the

				task force shall submit a report to Congress and to the President, in

				unclassified form with a classified annex if necessary, providing

				recommendations, including recommendations for appropriate regulatory and

				legislative changes, for—

									(i)a list of additional radiation sources that

				should be required to be secured under this Act, based on their potential

				attractiveness to terrorists and the extent of the threat to public health and

				safety, taking into account radiation source radioactivity levels,

				dispersability, chemical and material form, and, for radiopharmaceuticals, the

				availability of these substances to physicians and patients whose medical

				treatments relies on them, and other factors as appropriate;

									(ii)the establishment of or modifications to a

				national system for recovery of radiation sources that have been lost or

				stolen;

									(iii)the storage of radiation sources not

				currently in use in a safe and secure manner;

									(iv)modification to the national tracking

				system for radiation sources;

									(v)the establishment of or modifications to a

				national system to impose fees to be collected from users of radiation sources,

				to be refunded when the radiation sources are properly disposed of, or any

				other method to ensure the proper disposal of radiation sources;

									(vi)any modifications to export controls on

				radiation sources necessary to ensure that foreign recipients of radiation

				sources are able and willing to control United States-origin radiation sources

				in the same manner as United States recipients;

									(vii)whether alternative technologies are

				available that can perform some or all of the functions currently performed by

				devices or processes that employ radiation sources, and if so, the

				establishment of appropriate regulations and incentives for the replacement of

				such devices or processes with alternative technologies in order to reduce the

				number of radiation sources in the United States, or with radiation sources

				that would pose a lesser risk to public health and safety in the event of an

				accident or attack involving the radiation source; and

									(viii)the creation of or modifications to

				procedures for improving the security of radiation sources in use,

				transportation, and storage, which may include periodic Nuclear Regulatory

				Commission audits or inspections to ensure that radiation sources are properly

				secured and can be fully accounted for, Nuclear Regulatory Commission

				evaluation of security measures, increased fines for violations of Nuclear

				Regulatory Commission regulations relating to security and safety measures

				applicable to licensees who possess radiation sources, criminal and security

				background checks for certain individuals with access to radiation sources

				(including individuals involved with transporting radiation sources),

				assurances of the physical security of facilities that contain radiation

				sources (including facilities used to temporarily store radiation sources being

				transported), requirements and a mechanism for effective and timely exchanges

				of information regarding the results of such criminal and security background

				checks between the Nuclear Regulatory Commission and States with which the

				Commission has entered into an agreement under section 274 b., and the

				screening of shipments to facilities particularly at risk for sabotage of

				radiation sources to ensure that they do not contain explosives.

									g.DefinitionFor purposes of this section, the term

				radiation source means any sealed or unsealed source whose

				activity levels are within Category 1, Category 2, or Category 3 as defined

				under the Code of Conduct on the Safety and Security of Radioactive Sources,

				approved by the Board of Governors of the International Atomic Energy Agency on

				September 8,

				2003.

						.

			(b)Table of

			 sections amendmentThe table

			 of sections of the Atomic Energy Act of

			 1954 is amended by adding at the end of the items relating to

			 chapter 14 the following new items:

				

					

						Sec. 170B. Uranium

				supply

						Sec. 170C. Radiation source

				protection

					

					.

			3.Treatment of

			 accelerator-produced and other radioactive material as by-product

			 material

			(a)Definition of

			 byproduct materialSection 11

			 e. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)) is amended—

				(1)by striking means (1) any

			 radioactive and

			 inserting

					

						means—(1)any

				radioactive

						;

				(2)by striking material, and (2) the

			 tailings and

			 inserting

					

						material;(2)the

				tailings

						;

				and

				(3)by striking content. and

			 inserting

					

						content;(3)(A)any discrete source of radium that is

				produced, extracted, or converted after extraction, before, on, or after the

				date of enactment of this paragraph for use in commercial, medical, or research

				activity; or

							(B)any material that—

								(i)has been made radioactive by use of a

				particle accelerator; and

								(ii)is produced, extracted, or converted after

				extraction, before, on, or after the date of enactment of this paragraph for

				use in commercial, medical, or research activity; and

								(4)any discrete source of naturally occurring

				radioactive material, other than source material, that—

							(A)has been removed from the natural

				environment and has been concentrated to levels greater than that found in the

				natural environment due to human activities; and

							(B)before, on, or after the date of enactment

				of this paragraph, is extracted or converted after extraction for use in

				commercial, medical, or research

				activity.

							.

				(b)AgreementsSection 274 b. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2021(b)) is amended—

				(1)by amending paragraph (1) to read as

			 follows:

					

						(1)byproduct materials (as defined in section

				11

				e.);

						;

				(2)by striking paragraph (2); and

				(3)by redesignating paragraphs (3) and (4) as

			 paragraphs (2) and (3), respectively.

				(c)Regulations

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Nuclear Regulatory Commission,

			 after consultation with States and other stakeholders, shall promulgate final

			 regulations as the Commission considers necessary to implement this Act and the

			 amendments made by this Act. Such regulations shall include a definition of the

			 term discrete for purposes of paragraphs (3) and (4) of section

			 11 e. of the Atomic Energy Act of 1954 (as added by subsection (a)) that is

			 designed to ensure that byproduct material is controlled in a manner consistent

			 with other materials that pose the same threat to public health and safety and

			 the common defense and security.

				(2)CooperationThe Commission shall cooperate with the

			 States in formulating the regulations under paragraph (1), and to the extent

			 practicable shall use existing State consensus standards.

				(3)TransitionTo ensure an orderly transition of

			 regulatory authority with respect to byproduct material as defined in

			 paragraphs (3) and (4) of section 11 e. of the Atomic Energy Act of 1954 (as

			 added by subsection (a)), the regulations promulgated under paragraph (1) shall

			 include a transition plan, developed in coordination with States, for—

					(A)States that have not, before such plan is

			 issued, entered into an agreement with the Commission under section 274 b. of

			 the Atomic Energy Act of 1954 (42 U.S.C. 2021(b)); and

					(B)States that have entered into such an

			 agreement with the Commission, including, in the case of a State that has

			 entered into such an agreement and has certified that it has an existing State

			 program for licensing of the byproduct material defined in paragraphs (3) and

			 (4) of section 11 e. of the Atomic Energy Act of 1954 (as added by subsection

			 (a)) that is adequate to protect public health and safety, provision for

			 assumption by the State of regulatory responsibility for such byproduct

			 material through an administrative process that—

						(i)provides interim provisional recognition of

			 an existing State program for licensing the byproduct material until adoption

			 of an amended agreement under section 274 b.; and

						(ii)requires that the byproduct material is

			 included in the periodic reviews of the State programs for adequacy and

			 compatibility required under section 274 j.(1).

						(4)Availability of

			 radiopharmaceuticalsIn its

			 promulgation of final rules under paragraph (1), the Commission shall consider

			 the impact on the availability of radiopharmaceuticals to the physicians and

			 patients whose medical treatment relies on them.

				(d)Waste

			 disposal

				(1)In

			 generalSection 81 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2111) is amended by adding at the end the

			 following: Byproduct material may only be transferred to and disposed of

			 in a disposal facility licensed by the Commission, if the disposal facility

			 meets the licensing requirements of the Commission and is adequate to protect

			 public health and safety, or a disposal facility licensed by a State that has

			 entered into an agreement with the Commission under section 274 b., if the

			 disposal facility meets requirements of the State that are compatible with the

			 licensing requirements of the Commission and is adequate to protect public

			 health and safety..

				(2)Byproduct

			 material not considered low-level radioactive wasteSection 2(9) of the Low-Level Radioactive

			 Waste Policy Act (42 U.S.C. 2021b(9)) is amended by adding after subparagraph

			 (B) the following:

					

						Such term shall not include byproduct

				material as defined in paragraphs (3) and (4) of section 11 e. of the Atomic

				Energy Act of

				1954..

				(e)Effective

			 dateSubsections (a), (b),

			 and (d) shall take effect 1 year after the date of enactment of this

			 Act.

			4.Radiation sources

			 controlled by department of energy

			(a)Nuclear

			 fuel

				(1)ReportNot later than 6 months after the date of

			 enactment of this Act, the Secretary of Energy shall transmit to Congress a

			 report accounting for the location and status of all nuclear fuel that has been

			 exported by the Federal Government.

				(2)Reacquisition

					(A)In

			 generalThe Secretary of

			 Energy shall, to the maximum extent practicable, reacquire nuclear fuel

			 described in paragraph (1) for disposal, giving highest priority to nuclear

			 fuel that is—

						(i)in a location that is not secure; or

						(ii)in a country that does not have sufficient

			 resources to either properly dispose of the nuclear fuel or return the nuclear

			 fuel to the United States for disposal.

						(B)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary of Energy $50,000,000 for each

			 of the fiscal years 2006 through 2010 for carrying out subparagraph (A).

					(b)Radiation

			 sources and sealed sources of plutonium

				(1)ReportNot later than 6 months after the date of

			 enactment of this Act, the Secretary of Energy shall transmit to Congress a

			 report accounting for the location and status of all radiation sources (as

			 defined in section 170C(g) of the Atomic Energy Act of 1954, as added by

			 section 1 of this Act) and sealed sources of plutonium weighing more than 1

			 gram that have been exported by the Federal Government.

				(2)Reacquisition

					(A)In

			 generalThe Secretary of

			 Energy shall, to the maximum extent practicable, reacquire radiation sources

			 and sealed sources of plutonium described in paragraph (1) for disposal that

			 are—

						(i)in a location that is not secure; or

						(ii)in a country that does not have sufficient

			 resources to either properly dispose of the radiation sources and sealed

			 sources of plutonium or return the radiation sources and sealed sources of

			 plutonium to the United States for disposal.

						(B)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary of Energy $30,000,000 for each

			 of the fiscal years 2006 through 2010 for carrying out subparagraph (A).

					

